FILED
                           NOT FOR PUBLICATION
                                                                             JUN 07 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIAS FORCELLEDO,                                No.   16-35408

              Plaintiff-Appellant,               D.C. No. 3:15-cv-00824-AA

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                        Argued and Submitted May 9, 2018
                                Portland, Oregon

Before: RAWLINSON and CHRISTEN, Circuit Judges, and GARBIS,** District
Judge.

      Elias Forcelledo (Forcelledo) appeals the district court’s decision affirming

the Commissioner of Social Security’s denial of Forcelledo’s application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Marvin J. Garbis, United States District Judge for the
District of Maryland, sitting by designation.
supplemental security insurance benefits. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Substantial evidence supports the administrative law judge’s finding that

Forcelledo was not eligible for supplemental security income because, on this

record, Forcelledo failed to meet his burden to establish eligibility for social

security benefits with a showing that he has a clearly-defined immigration status.

See Wellington v. Berryhill, 878 F.3d 867, 871 (9th Cir. 2017) (reviewing the

ALJ’s decision for substantial evidence). Additionally, to the extent there was a

due process violation, Forcelledo has not shown prejudice due to his inability to

demonstrate his eligibility for benefits. See Ludwig v. Astrue, 681 F.3d 1047, 1054

(9th Cir. 2012) (“Reversal on account of error is not automatic, but requires a

determination of prejudice. . . . ”) (footnote reference omitted).

      AFFIRMED.




                                           2